Henderson, S.
The decedent died intestate on July 25, 1927. Letters of administration were issued to Israel Wien, the husband of the decedent, on September 3, 1927. There are three children, Nat I. Wien, Bessie Amdur and Irving Wien. Bessie Amdur and Irving Wien have filed objections to the administrator’s account. Part of the estate consisted of mortgages. Israel Wien, as administrator, assigned these mortgages to himself and to the children by assignment dated October 14,1927. Nat I. Wien, Bessie Amdur and Irving Wien then assigned their interest in the mortgages to Israel Wien their father, individually, by an assignment dated October 17, 1927. The objectants allege that the latter assignment was procured by fraud and ask that the administrator be compelled to pay over to them the face value of their interest in the mortgages. It is urged by the administrator that the matter here in controversy is between the objectants and Israel Wien, individually, and that the surrogate has no jurisdiction to pass upon the reassignment. I hold that the objectants received their distributive share in these mortgages under the assignment of the administrator to himself and to the children. If their reassignment to Israel Wien, individually, is fraudulent, that is a matter affecting the parties personally and does not affect the administration of the estate. (Isaacs v. Isaacs, 208 App. Div. 61.) The objectants have a complete remedy. They may sue in the Supreme Court to set aside their assignment and in the event that they are successful, the assignment of the administrator to them stands. This objection is, therefore, dismissed without prejudice.
Objections (1), (2) and (4) are properly before me, and as to those I will place the matter on my calendar of June sixteenth. Serve notice of hearing and file same with proof of service on or before June eleventh.